*338Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered May 20, 2002, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of SVa to 7 years, unanimously affirmed.
The record establishes that counsel provided effective assistance in connection with defendant’s guilty plea (see People v Ford, 86 NY2d 397, 404 [1995]). Defendant’s various claims regarding the alleged absence of a laboratory report and counsel’s allegedly deficient advice on that subject, are unavailing, since the record reveals that the People had a report proving that defendant sold a controlled substance, as he admitted in his guilty plea. Counsel’s advice to defendant to waive indictment and to plead guilty at an early stage of the proceedings in order to obtain a favorable disposition was appropriate under the circumstances of the case.
The court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea, in which he raised plainly meritless challenges to his counsel’s performance that are similar to those he raises on appeal (see People v Frederick, 45 NY2d 520 [1978]). Concur—Nardelli, J.P., Saxe, Sullivan, Ellerin and Sweeny, JJ.